
	

114 HR 3876 IH: Autonomous Vehicle Privacy Protection Act of 2015
U.S. House of Representatives
2015-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3876
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2015
			Ms. Meng introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To protect consumer privacy during the development and use of autonomous vehicle 
technologies.
	
	
		1.Short title
 This Act may be cited as the Autonomous Vehicle Privacy Protection Act of 2015.2.GAO reportThe Comptroller General of the United States shall make available to the public a report that assesses the organizational readiness of the Department of Transportation to address autonomous vehicle technology challenges, including consumer privacy protections.
